Case 1:19-cr-00193-KD-B Document 586 Filed 11/23/20 Page 1 of 4                            PageID #: 1955




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
 vs.                                                  )    Criminal Action No. 19-00193-KD-B-11
                                                      )
 TARA LYNN ROBINSON,                                  )
                                                      )
         Defendant.                                   )

                                                 ORDER

         This action is before the Court on Defendant Tara Lynn Robinson’s letter “requesting

 compassionate release under extraordinary or compelling circumstances,” which the Court

 construes as a second successive motion for Compassionate Release pursuant to 18 U.S.C. §

 3582(c)(1)(A)(i).1 (Doc. 585). Upon consideration, and for the reasons set forth herein, the motion

 for Compassionate Release is dismissed without prejudice.2

 I.      Background

         On November 13, 2020, the Court denied Robinson’s first Motion for Compassionate

 Release (Doc. 516) pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 579). The Court noted in that

 Order that Robinson’s Hepatitis C diagnosis did not show extraordinary and compelling reasons

 to justify her release; nor did Robinson show that her Hepatitis C diagnosis diminished her ability




 1
   See e.g., United States v. Mederos-Jimenez, 748 Fed. Appx. 289, 290 (11th Cir. 2019) (“Our Circuit
 precedent says district courts have jurisdiction to entertain successive motions for a sentence reduction if
 the district court denied the initial motion for a sentence reduction. We therefore construe Mederos-
 Jimenez’s motion for reconsideration as a successive § 3582(c) motion.”) (citing United States v. Caraballo-
 Martinez, 866 F.3d 1233, 1245–47 (11th Cir. 2017)).
 2
   To the extent that Robinsons’ motion could be construed as a motion for release to home confinement
 under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.116-136, §
 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621), the motion is DENIED. The CARES
 Act does not give the federal courts authority to direct the Bureau of Prisons to allow a prisoner to serve
 their sentence on home confinement.


                                                      1
Case 1:19-cr-00193-KD-B Document 586 Filed 11/23/20 Page 2 of 4                       PageID #: 1956




 to provide self-care in prison. (Doc. 579 at 6-7). Thereafter, Robinson filed another letter “to add

 to/amend [her] petition for compassionate release,” which the Court construed as a motion for

 reconsideration. (Doc. 578). In her motion for reconsideration, Robinson asserted that since filing

 her initial motion for compassionate release, she was diagnosed with hypertension, is being

 medicated for hypertension, and that she has a Body Mass Index (BMI) of 33.1. (Doc. 578 at 1-2).

 The Court denied Robinson’s motion for reconsideration, explaining:

        Robinson has not shown that she filed a COVID-19 related compassionate release
        request with the Bureau of Prisons with respect to her hypertension or high BMI
        diagnoses. See 18 U.S.C. § 3582(c)(1)(A). Thus, Robinson has not exhausted her
        administrative remedies for this claim, and the Court will not address it further.

 (Doc. 582 at 2).

        Robinson’s instant, successive motion for compassionate release asserts that “it has been

 stated in several federal district court rulings that exhaustion is not necessary if exigent

 circumstances exist or if exhaustion would prove futile.” (Doc. 585). Specifically, Robinson

 alleges the risk is great that she could contract COVID-19 and become seriously ill or even die

 while going through the exhaustion process. (Id.).

 II.    Discussion

        In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c), as amended

 by the First Step Act of 2018, provides that “the court . . . upon motion of the defendant after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

 to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant's facility, whichever is earlier, may reduce the term of




                                                   2
Case 1:19-cr-00193-KD-B Document 586 Filed 11/23/20 Page 3 of 4                                  PageID #: 1957




 imprisonment[.]” 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b),

 132 Stat. 5194, 5239.3

         Robinson does not assert she has submitted a request for administrative relief to the Warden

 with respect to her hypertension or BMI conditions; nor she does assert that she has exhausted her

 administrative remedies. Instead, Robinson asserts exhaustion would prove futile and exigent

 circumstances exist to waive the exhaustion requirement. (Doc. 585).

         The Eleventh Circuit has not yet considered whether the exhaustion of administrative

 remedies as set forth in 18 U.S.C. § 3582(c)(1)(A) may be waived. The district courts are split on

 the issue. Many have concluded it cannot be waived, United States v. Smith, No. 8:17-cr-412-T-

 36AAS, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020) (collecting cases), while others have

 concluded it can be waived, United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at

 **2 (S.D.N.Y. April 13, 2020) (collecting cases).

         Four circuits have held the statute’s language is mandatory—"that a prisoner must exhaust

 their BOP remedy before filing in district court.” United States v. Rivas, 2020 WL 6437288, at *2

 (5th Cir. Nov. 2, 2020). And see United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020); United

 States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. Springer, No. 20-5000, 820

 Fed.Appx. 788, 790–92 (10th Cir. July 15, 2020). The Fifth Circuit reasoned, “[a]ny holding to

 the contrary would effectively defeat the purpose of the exhaustion requirement and circumvent

 clear congressional intent.” Rivas, 2020 WL 6437288, at *2 (citing United States v. Franco, 973

 F.3d 465, 468 (5th Cir. 2020)). And see Franco, 973 F.3d at 468 (“Congress used clear language:


 3
   With respect to her Hepatitis C diagnosis, the Court previously found Robinson’s first motion for compassionate
 release was filed more than 30 days after her request for an administrative remedy from the Warden. (Doc. 579 at 3).
 Thus, Robinson exhausted her administrative remedies as to her Hepatitis C diagnosis. (Id.). Thereafter, as noted in
 the Court’s earlier Order on Robinson’s motion for reconsideration, Robinson has not shown she’s filed a COVID-19
 related Compassionate Release request with the Bureau of Prisons with respect to her hypertension or BMI diagnoses.
 (Doc. 582 at 2). It is her hypertension and BMI diagnoses at issue here.



                                                          3
Case 1:19-cr-00193-KD-B Document 586 Filed 11/23/20 Page 4 of 4                  PageID #: 1958




 all requests for compassionate release must be presented to the Bureau of Prisons before they are

 litigated in federal Courts”) with United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (“But

 before they [file a compassionate-release motion], defendants must at least ask the Bureau of

 Prisons (BOP) to do so on their behalf and give BOP thirty days to respond.”). The Court finds

 this reasoning persuasive. Since Robinson failed to comply with either of the two statutory

 requirements, the Court finds her successive motion for compassionate release is premature.

 Accordingly, Robinson’s motion is due to DISMISSED without prejudice for failure to meet the

 statutory prerequisites.

 III.   Conclusion

        For the reasons stated herein, Robinson’s Second Motion for Compassionate Release

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 585) is DISMISSED without prejudice.

        DONE and ORDERED this 23rd day of November 2020.

                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                4
